        Case 4:20-cv-03709 Document 14 Filed on 11/01/20 in TXSD Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION


STEVEN HOTZE, M.D.; WENDELL
CHAMPION; HON. STEVE TOTH; and
SHARON HEMPHILL,
                                                         Civil Action No. 4:20-cv-03709
                       Plaintiffs,

         v.

CHRIS HOLLINS, in his official capacity as Harris
County Clerk,

                       Defendant,

         and

MJ FOR TEXAS; DSCC; DCCC; MARY
CURRIE; CARLTON CURRIE; JEKAYA
SIMMONS; and DANIEL COLEMAN,

                       Proposed Intervenor-
                       Defendants



  PROPOSED INTERVENOR-DEFENDANTS’ NOTICE OF FILING OF PROPOSED
               ORDERS FOR MOTIONS (ECF NOS. 5, 12, 13)

         Pursuant to Section 7(O) of this Court’s Civil Procedures, Proposed Intervenor-Defendants

MJ for Texas, DSCC, DCCC, Mary Currie, Carlton Currie, Jr., Jekaya Simmons, and Daniel

Coleman respectfully submit the attached proposed orders for the following recently filed motions:

    •    Motion to Intervene (ECF No. 5)

    •    Motion to Appear Remotely and on Behalf of Attorney-In-Charge at November 2 Hearing
         (ECF No. 12)

    •    Motion for Leave to File Opposition to Plaintiffs’ Motion for a Preliminary Injunction
         (ECF No. 13)
    Case 4:20-cv-03709 Document 14 Filed on 11/01/20 in TXSD Page 2 of 3




November 1, 2020                           Respectfully submitted,

Marc E. Elias*                             /s/ Skyler M. Howton
John Devaney*                              Skyler M. Howton
Daniel C. Osher*                           PERKINS COIE LLP
Christina A. Ford*                         500 North Akard St., Suite 3300
PERKINS COIE LLP                           Dallas, TX 75201-3347
700 Thirteenth Street, N.W., Suite 800     Telephone: (214) 965-7700
Washington, D.C. 20005-3960                Facsimile: (214) 965-7799
Telephone: (202) 654-6200                  showton@perkinscoie.com
Fascimile: (202) 654-9996
melias@perkinscoie.com                     Matthew J. Mertens*
jdevaney@perkinscoie.com                   PERKINS COIE LLP
dosher@perkinscoie.com                     1120 N.W. Couch Street
christinaford@perkinscoie.com              Portland, O.R. 97209-4128
                                           Telephone: (503) 727-2000
*Pro hac vice motion pending               Facsimile: (503) 727-2222
                                           mmertens@perkinscoie.com




                                         -2-
      Case 4:20-cv-03709 Document 14 Filed on 11/01/20 in TXSD Page 3 of 3




                               CERTIFICATE OF SERVICE

       I hereby certify that on November 1, 2020, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system, which automatically serves notification of the filing

on counsel for all parties.
                                               /s/ Skyler M. Howton
                                               Skyler M. Howton




                                              -3-
